     Case 5:16-cv-02470-DMG-JC Document 58 Filed 04/24/20 Page 1 of 2 Page ID #:2655



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11     FORREST CHRISTOPHER                  )   Case No. 5:16-CV-02470-DMG-JC
       TAYLOR,                              )
12                                          )
                           Petitioner,      )   ORDER ACCEPTING FINDINGS,
13                                          )   CONCLUSIONS, AND
                     v.                     )   RECOMMENDATIONS OF
14                                          )   UNITED STATES MAGISTRATE
                                            )   JUDGE
15     D. BAUGHTMAN,                        )
                                            )
16                                          )
                          Respondent.       )
17 ________________________________
18
          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
19
   Habeas Corpus by a Person in State Custody (“Petition”) and all of the records
20
   herein, including the October 4, 2019 Report and Recommendation of United
21
   States Magistrate Judge (“Report and Recommendation”), and petitioner’s
22
   objections to the Report and Recommendation (“Objections”). The Court has
23
   further made a de novo determination of those portions of the Report and
24
   Recommendation to which objection is made. The Court concurs with and accepts
25
   the findings, conclusions, and recommendations of the United States Magistrate
26
   Judge and overrules the Objections.
27
   ///
28
     Case 5:16-cv-02470-DMG-JC Document 58 Filed 04/24/20 Page 2 of 2 Page ID #:2656



 1          IT IS HEREBY ORDERED that the Petition is DENIED, this action is
 2 dismissed with prejudice, and Judgment be entered accordingly.
 3          IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 4 the Judgment herein on petitioner and on respondent’s counsel.
 5          IT IS SO ORDERED.
 6
 7 DATED: April 24, 2020
 8
 9                                 ________________________________________
10                                 DOLLY M. GEE
                                   UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
